73 N.Y.2d 868 (1989)
In the Matter of 1420 Concourse Corp. et al., Appellants,
v.
Gloria Cruz, Respondent.
Court of Appeals of the State of New York.
Argued January 6, 1989.
Decided January 19, 1989.
Michael A. Schwartz and Jeffrey S. Ungerson for appellants.
Ruben A. Martino, Kalman Finkel, Marshall Green and Ian F. Feldman for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA concur in memorandum; Judge TITONE taking no part.
*869MEMORANDUM.
The appeal from the order of the Appellate Division should be dismissed, with costs to respondent.
In this landlord-tenant proceeding, respondent tenant has recovered a substantial sum from the landlord as damages for breach of a stipulation, entered to settle prior litigation between the parties, which obligated the landlord to correct *870 certain unsafe and unhealthy conditions in the demised premises. The Appellate Division affirmed that judgment and, upon application by the landlord, it granted leave to appeal to this court on a certified question. Notwithstanding its efforts to appeal to this court, the landlord made no appearance at oral argument and, as we were advised by counsel for the tenant, the landlord has also instituted further proceedings in Civil Court to vacate the stipulation.
Giving the certified question the most generous possible interpretation, we discern no legal issue for our consideration. Accordingly, the appeal is dismissed.
Appeal dismissed, etc.